
	
		II
		111th CONGRESS
		1st Session
		S. 1469
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the administration of Port Chicago Naval
		  Magazine National Memorial as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Port Chicago Naval Magazine National
			 Memorial Enhancement Act of 2009.
		2.Port Chicago
			 Naval Magazine National MemorialSection 203 of the Port Chicago National
			 Memorial Act of 1992 (16 U.S.C. 431 note; Public Law 102–562; 106 Stat. 4235)
			 is amended—
			(1)by redesignating
			 subsection (c) as subsection (f);
			(2)by inserting after
			 subsection (b) the following:
				
					(c)Administration
						(1)In
				generalThe Secretary of the
				Interior shall administer the Port Chicago Naval Magazine National Memorial as
				a unit of the National Park System in accordance with—
							(A)this Act; and
							(B)the laws generally applicable to units of
				the National Park System, including—
								(i)the National Park Service Organic Act (16
				U.S.C. 1 et seq.); and
								(ii)the Act of August 21, 1935 (16 U.S.C. 461
				et seq.).
								(2)Administered
				landThe land described in
				subsection (d)(2) shall be administered in accordance with this
				subsection.
						(d)Transfer of
				land
						(1)In
				generalThe Secretary of
				Defense shall enter into a memorandum of understanding with the Secretary of
				the Interior providing for the transfer, without consideration, of
				administrative jurisdiction to the Secretary of the Interior of the land
				described in paragraph (2), if the Secretary of Defense determines that the
				land is in excess of military needs.
						(2)Description of
				landThe land referred to in paragraph (1) is the parcel of
				approximately 5 acres of land, as depicted on the map entitled Port
				Chicago Naval Magazine National Memorial, Proposed Boundary, numbered
				018/80,001, and dated August 2005.
						(e)Agreement with
				City of Concord and East Bay Regional Park DistrictThe Secretary
				of the Interior may enter into an agreement with the City of Concord,
				California, and the East Bay Regional Park District to establish and operate a
				facility for visitor orientation and parking, administrative offices, and
				curatorial storage for the Port Chicago Naval Magazine National
				Memorial.
					;
				and
			(3)in subsection (f),
			 (as redesignated by paragraph (1)), by striking Secretary of the Navy to
			 provide public access to the Memorial and inserting Secretary of
			 Defense to provide the maximum practicable public access to the Memorial
			 without interfering with military needs.
			3.Sense of Congress
			 on remediation and repair of Port Chicago Naval Magazine National
			 Memorial
			(a)RemediationIt is the sense of Congress that, to
			 facilitate the transfer of administrative jurisdiction described in subsection
			 (d) of section 203 of the Port Chicago National Memorial Act of 1992 (16 U.S.C.
			 431 note; Public Law 102–562; 106 Stat. 4235) (as added by section 2), the
			 Secretary of Defense should promptly remediate any remaining environmental
			 contamination relating to the land.
			(b)RepairIt is the sense of Congress that, in order
			 to preserve the Port Chicago Naval Magazine National Memorial for future
			 generations, the Secretary of Defense and the Secretary of the Interior should
			 work together to—
				(1)repair storm
			 damage to the Port Chicago Naval Magazine National Memorial; and
				(2)develop a process
			 by which future repairs and necessary modifications to the Memorial can be
			 achieved in as timely and cost-effective a manner as possible.
				4.EffectNothing in this Act or the amendments made
			 by this Act affects or limits the application of, or obligation to comply with,
			 any environmental law, including section 120(h) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9620(h)).
		
